Title: From Thomas Jefferson to Martha Jefferson Randolph, 3 April 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


            My Dear Martha
              Washington Apr. 3. 1802.
            I recieved Anne’s letter by the last post, in which she forgot to mention the health of the family, but I presume it good. I inclose you a medal executed by an artist lately from Europe and who appears to be equal to any in the world. it is taken from Houdon’s bust, for he never saw me. it sells the more readily as the prints which have been offered the public are such miserable caracatures. Congress will probably rise within three weeks and I shall be on in a week or ten days afterwards. my last to mr Randolph explained my expectations as to your motions during his journey. I wrote lately to Maria, encouraging her to pay us a flying visit at least while you are here, and proposing to mr Eppes so to time his next plantation visit in Albemarle as to meet me there in the beginning of May. my last information from the Hundred stated them all well, little Francis particularly healthy. Anne writes me that Ellen will be through all her books before I come. she may count therefore on my bringing her a new supply.—I have desired Lilly to make the usual provision of necessaries for me at Monticello, and if he should be at a loss for the particulars to consult with you. my orders as to the garden were to sow & plant as usual, and to furnish you with the proceeds. order them therefore freely: you know they will do nothing if you leave it to their delicacy. I am looking forward with impatience to the moment when I can embrace you in all my affection and the dear children. it already occupies much of my thoughts as the time approaches. present me affectionately to mr Randolph, and be assured yourself of my tenderest love.
            Th: Jefferson
          